PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LINXENS HOLDING
Application No. 15/775,866
Filed: 14 May 2018
Attorney Docket No. 4C109-005US1 

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.46, filed December 10, 2021, requesting that the application be made by the Applicant who shows sufficient proprietary interest.  

The petition is GRANTED.

37 CFR 1.46(b)(2) states:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in §  1.17(g); 
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

Applicant has met the requirements set forth above.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions